DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 12/18/20.
	The reply filed 12/18/20 affects the application 15/106,196 as follows:
1.     The rejections of the office action mailed 09/18/20 are maintained.  Claims 1-9, 11-17, 25-34 and 36-44, the invention of Group I are prosecuted by the examiner. 
2.     The responsive is contained herein below.
Claims 1-9, 11-17, 25-34, 36-44 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 15-16, 25-34, 36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pettersson et al. (WO 2009/103977 A1; of record) in view of Subaryono et al. (Squalen Bulletin of Marine & Fisheries Postharvest & Biotechnology, 8 (3), 2013, 105-116) and Onsoyen et al. (WO 2009/068841 A2; of record).
Claim 1 is drawn to an in vitro or ex vivo method for the prevention or inhibition of blood coagulation, said method comprising contacting a composition comprising blood plasma or a material with which said composition is, or may be, in contact, with an alginate oligomer, 
Pettersson et al. disclose alginate and its derivatives are antithrombic and that stent can be coated with alginate and its derivatives (see page 18, lines 32-35). This means, implies or suggests that alginate and its derivatives are anticoagulants or have anticoagulant properties.  Furthermore, Pettersson et al. disclose that the alginate can be coated on a stent (see page 18, lines 32-35).
The difference between Applicant’s claimed method and the method taught or suggest by Pettersson et al. is that Pettersson et al. does not explicitly disclose the use of alginate oligomers, per se.
Subaryono et al. disclose that the products of alginate lyase, polysaccharide structure analysis, alginate oligosaccharides (AOS) (i.e.; alginate oligomers) have many biological activities including act as prebiotics, immune modulator, anticoagulation, antioxidant, anticancer, growth promoting activities, promote production of antibiotics and ethanol (see abstract).  Furthermore, Subaryono et al. disclose that the products of alginate lyase, alginate oligosaccharides (AOS) have many biological activities that includes anticoagulation activity (see page 111, left col. 2nd paragraph). It should be noted that the alginate and the alginate oligosaccharides that results from depolymerization do not contain sulfate groups.
Onsoyen et al. disclose a composition comprising alginate oligomer that can contains 2 to 75 monomer residues, and wherein the said monomer residues do not carry a sulfate group (see abstract; see also page 8, lines 11-18).  Furthermore, Onsoyen et al. disclose that their composition comprising alginate oligomer can be applied to or used on surfaces that contain or comprises a biofilm and that these surfaces include or may be an animate or inanimate surface 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Pettersson et al., Subaryono et al. and Onsoyen et al., to treat or inhibit blood coagulation such as in the treatment of stenosis or treatment aimed at restoring blood flow to ischaemic tissue, or arterial thrombosis or arthereosclerosis, comprising contacting a composition comprising blood plasma or a material with which said composition is, or may be, in contact, with Onsoyen et al.’s alginate oligomer of 2 to 75 monomer residues, wherein said monomer residues do not carry a sulphate group, because one of ordinary skill in the art would expect that alginate oligomers which Subaryono et al. disclose has anticoagulant activity and which also have the same monosaccharide residues as alginate polysaccharide would also be anticoagulant or possess anticoagulant properties.
One having ordinary skill in the art would have been motivated, in view of Pettersson et al., Subaryono et al. and Onsoyen et al., to treat or inhibit blood coagulation such as in the 
It should be noted that it is obvious to prepare a composition comprising Onsoyen et al. alginate oligomer on a surface such as on the surface of a sterile blood collection vessel or conduit or piece of dialysis equipment or machinery such as surfaces of catheters, prosthetic devices or implantable medical devices as taught by Onsoyen et al.  Also, it is obvious to use alginate of different degree of polymerization and %G or G block residues as taught by Onsoyen et al., and also based on factors such as the severity of the blood coagulation or disease or condition treated. Furthermore, it is obvious to include other anticoagulants such as well-known hemocompatible anticoagulant, heparin which is taught by Pettersson et al. in the composition such as coating as taught by Pettersson et al., and especially since it has the same utility (anticoagulant) as alginate.  It should be noted that it is obvious to combine individual compositions taught to have the same utility to form a new composition for the very same purpose.  In re Kerkhoven, 626 F.2d 846, 205 U.S.P.Q. 1069 (C.C.P.A. 1980). 

s 11-14, 17, 37-43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pettersson et al. Subaryono et al. and Onsoyen et al. as applied to claim 1 above, and further in view of Campbell et al.(US 5,135,955).
Claim 11 is drawn to a method for treating or preventing thrombosis or a disease or condition associated with blood coagulation in a person in need thereof comprising administering to the subject an alginate oligomer, by topical, enteral or parenteral routes or by inhalation, wherein said alginate oligomer contains 2 to 75 monomer residues, and wherein said monomer residues do not carry a sulphate group.
The difference between Applicant’s claimed method and the method taught or suggest by Pettersson et al., Subaryono et al. and Onsoyen et al. is that Pettersson et al., Subaryono et al.  and Onsoyen et al. do not explicitly disclose treating the disease arterial thrombosis or venous thrombosis in a subject, per se.
Campbell et al. disclose that compounds exhibiting anticoagulant activity in human find utility (i.e.; can be used) in a variety of clinical settings including treatment of myocardial infraction, pulmonary embolism, cerebrovascular disease and the like (see col. 1, lines 13-16).Furthermore, Campbell et al. disclose that anticoagulant agents also find utility in the treatment of venous thrombosis and thromoboembolic disease and arterial thrombosis (see col. 25, lines 42-49). 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Pettersson et al., Subaryono et al., Onsoyen et al. and Campbell et al., to treat thrombosis such as arterial thrombosis or venous thrombosis in a subject, comprising administering to the subject an Onsoyen et al.’s alginate oligomer that do not carry a sulphate group, especially since Campbell et al. disclose that anticoagulant agents can be used to 
One having ordinary skill in the art would have been motivated, in view of Pettersson et al., Subaryono et al., Onsoyen et al. and Campbell et al., to treat thrombosis such as arterial thrombosis or venous thrombosis in a subject, comprising administering to the subject an Onsoyen et al.’s alginate oligomer that do not carry a sulphate group, especially since Campbell et al. disclose that anticoagulant agents can be used to treat diseases such as venous thrombosis, arterial thrombosis and thromoboembolic disease in a human, and also because one of ordinary skill in the art would expect that alginate oligomers which Subaryono et al. disclose has anticoagulant activity and which also have the same monosaccharide residues as alginate polysaccharide would also be anticoagulant or possess anticoagulant properties.
It should be noted that it is obvious to prepare a composition comprising Onsoyen et al. alginate oligomer on a surface such as on the surface of a sterile blood collection vessel or conduit or piece of dialysis equipment or machinery such as surfaces of catheters, prosthetic devices or implantable medical devices as taught by Onsoyen et al.  
Claim 44 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pettersson et al. Subaryono et al. and Onsoyen et al. as applied to claim 1 above, and further in view of Córdoba et al. ( Transfusion and Apheresis Science 48 (2013) 301–305).
The difference between Applicant’s claimed method and the method taught or suggest by Pettersson et al., Subaryono et al. and Onsoyen et al. is that Pettersson et al., Subaryono et al.  
Córdoba et al. disclose that anticoagulation has been considered essential during plasmapheresis (see abstract).  Furthermore, Córdoba et al. disclose that plasmapheresis is an extracorporeal blood purification therapy that has been frequently used in the past years (see page 301, left col., 1st paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Pettersson et al., Subaryono et al., Onsoyen et al. and Córdoba et al., to treat thrombosis or such as arterial thrombosis or venous thrombosis in which the treatment involves anticoagulation in a subject undergoing plasmapheresis since Córdoba et al. disclose that anticoagulation has been considered essential during plasmapheresis,
comprising administering an Onsoyen et al.’s alginate oligomer that do not carry a sulphate group and which is contained in or on the surface of consumable or equipment and contacts the blood or plasma during the plasmapheresis performed on said subject, especially since Córdoba et al. disclose that anticoagulant agents can be used to treat diseases such as venous thrombosis, arterial thrombosis and thromoboembolic disease in a human, and also because one of ordinary skill in the art would expect that alginate oligomers which Subaryono et al. disclose has anticoagulant activity and which also have the same monosaccharide residues as alginate polysaccharide would also be anticoagulant or possess anticoagulant properties.
One having ordinary skill in the art would have been motivated, in view of Pettersson et al., Subaryono et al., Onsoyen et al. and Córdoba et al., to treat thrombosis or such as arterial thrombosis or venous thrombosis in which the treatment involves anticoagulation in a subject undergoing plasmapheresis since Córdoba et al. disclose that anticoagulation has been .

Response to Arguments
Applicant's arguments with respect to claims 1-9, 11-17, 25-34 and 36-44 have been considered but are not found convincing.
The Applicant argues that neither Petterson et al. nor Subaryono pertain to the non-sulfated alginate oligomers recited in the pending claims.
However, Petterson et al. specifically recite the word “alginate” not alginate sulfate (see page 18, lines 32-35). Also, it should be noted alginate does not inherently comprise any sulfate.
Furthermore, Subaryono et al. disclose that the products of alginate lyase, polysaccharide structure analysis, alginate oligosaccharides (AOS) (i.e.; alginate oligomers) have many biological activities including act as prebiotics, immune modulator, anticoagulation, antioxidant, anticancer, growth promoting activities, promote production of antibiotics and ethanol (see abstract).  Furthermore, Subaryono et al. disclose that the products of alginate lyase, alginate oligosaccharides (AOS) have many biological activities that includes anticoagulation activity nd paragraph). It should be noted that the alginate and the alginate oligosaccharides that results from depolymerization do not contain sulfate groups.
	The Applicant argues that Petterson discloses only that “alginate” is “an antithrombolytic material.” Based on the Ronghua et al. publication (see Exhibit G of Dr. Rye’s Declaration dated June 3, 2019 and submitted on June 7, 2019), as of the priority date of the Petterson et al. reference in 2008, the only alginates known to be antithrombolytic were sulfated alginates. Indeed, at that time, non-sulfated alginates had been proven to have no anticoagulant activity in the Nishimura et al. reference. Specifically, Ronghua et al. states at page 24, left column:
The anticoagulant activity of the sulfated polysaccharides was closely dependant on the sulfate groups, the removal of the sulfate groups always deprived of the anticoagulant activity, (emphasis added) Thus, at the time the present application was filed, one having ordinary skill in the art would have believed that any polysaccharide that resulted in anticoagulant activity would necessarily be sulfated. As such, contrary to the assumption of the Examiner, when the Petterson reference refers to “alginate” as “an antithrombolytic material”, one having ordinary skill in the art could only conclude that this was a reference to sulfated alginates.
However, the above rejection was made by applying Pettersson et al., Subaryono et al. and Onsoyen et al. references, not Ronghua et al. and Nishimura et al. references. Thus, it does not matter whether or not Ronghua et al. and Exhibit G (of Dr. Rye’s Declaration) references indicate or suggest that alginate sulfate or sulfated polysaccharides are anticoagulants, or whether Nishimura et al. indicate that non-sulfated alginates has no anticoagulant activity. This does not mean that alginate or alginate oligomers are not also anticoagulants, or more importantly that based on Pettersson et al., Subaryono et al. and Onsoyen et al. references that 
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, in view of Pettersson et al., Subaryono et al. and Onsoyen et al., to treat or inhibit blood coagulation such as in the treatment of stenosis or treatment aimed at restoring blood flow to ischaemic tissue, or arterial thrombosis or arthereosclerosis, comprising contacting a composition comprising blood plasma or a material with which said composition is, or may be, in contact, with Onsoyen et al.’s alginate oligomer of 2 to 75 monomer residues, wherein said monomer residues do not carry a sulphate group, because one of ordinary skill in the art would expect that alginate oligomers which Subaryono et al. disclose has anticoagulant activity and which also have the same monosaccharide residues as alginate polysaccharide would also be anticoagulant or possess anticoagulant properties.
The Applicant argues that a full and proper reading of Subaryono also reveals that the relevant portion of Subaryono relates to the properties of sulfated alginate oligomers. As the Examiner has pointed out, Subaryono et al. mentions that the “products of alginate lyase, alginate oligosaccharides”, have anticoagulation properties (page 111, left hand column, first full paragraph). However, it must be remembered that Subaryono is a review article and so does not disclose any information they themselves have discovered. The original research behind this statement is not referenced directly, but of the citations given in this section, Guo et al. is the only one that mentions the anticoagulation effects of alginate oligomers. Guo states that “AO [alginate oligomers] has many biological activities, such as...anticoagulation”. Guo et al. cites the original research behind this statement by referring to Lin et al. This reference indicates that the alginate oligomers referred to are “propylene glycol alginate sodium sulphate oligosaccharides 
However, it does not matter whether or not Guo et al. cites or refers to Lin et al., and that Lin et al. indicate that the alginate oligomers referred to are “propylene glycol alginate sodium sulphate oligosaccharides (PSS).”  More importantly, Subaryono et al. disclose that the products of alginate lyase, polysaccharide structure analysis, alginate oligosaccharides (AOS) (i.e.; alginate oligomers) have many biological activities including act as prebiotics, immune modulator, anticoagulation, antioxidant, anticancer, growth promoting activities, promote production of antibiotics and ethanol (see abstract).  Furthermore, Subaryono et al. disclose that the products of alginate lyase, alginate oligosaccharides (AOS) have many biological activities that includes anticoagulation activity (see page 111, left col. 2nd paragraph). It should be noted that the alginate and the alginate oligosaccharides that results from depolymerization do not contain sulfate groups. In particular, the alginate oligosaccharides (AOS) referred to by Subaryono et al. are alginate oligosaccharides (AOS) that are products of the enzyme alginate lyse. And, the enzyme alginate lyse depolymerizes or lyses non-sulfated alginate (i.e.; alginate that does not contain sulfate groups). Therefore, the alginate oligosaccharides disclosed or referred to by Subaryono et al. as having anticoagulant activities are non-sulfated alginate oligosaccharides (i.e.; alginate oligosaccharides that do not contain sulfate groups).
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, in view of Pettersson et al., Subaryono et al. and Onsoyen et al., to treat or inhibit blood coagulation such as in the treatment of stenosis or treatment aimed at restoring blood flow to ischaemic tissue, or arterial thrombosis or arthereosclerosis, comprising contacting 
The Applicant argues that the Examiner is further directed to another review article concerning the biological properties of alginates, Szekalska et al., in which the biological activity of alginate oligosaccharides is discussed in section 5.3. In Table 5, anticoagulant alginate oligomers are mentioned, but these are clearly indicated to be sulfated alginates, which are the same PSS molecules referred to by Lin et al.
However, the above rejection was made by applying Pettersson et al., Subaryono et al. and Onsoyen et al. references, not Szekalska et al. Thus, it does not matter whether or not 
Szekalska et al., disclose alginate or alginate oligosaccharides which are sulfated alginates and are the same PSS mentioned by Lin et al. More importantly, that based on Pettersson et al., Subaryono et al. and Onsoyen et al. references that one of ordinary skill in the art would expect that the alginate or alginate oligomers would have anticoagulant activities, effects or properties. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, in view of Pettersson et al., Subaryono et al. and Onsoyen et al., to treat or inhibit blood coagulation such as in the treatment of stenosis or treatment aimed at restoring blood flow to ischaemic tissue, or arterial thrombosis or arthereosclerosis, comprising contacting a composition comprising blood plasma or a material with which said composition is, or may be, in contact, with Onsoyen et al.’s alginate oligomer of 2 to 75 monomer residues, wherein said 
The Applicant argues that it is clear from the entire body of work that, while the literature is sometimes imprecise in the terminology it uses when discussing alginate oligosaccharides with anticoagulation properties, the conventional wisdom of the prior art is that only sulfated forms have such properties. In contrast, and despite this long-held belief, the present Applicant proceeded against this conventional wisdom, and has surprisingly shown that non-sulfated alginate oligomers of 2-50 monomer residues are effective anticoagulants. The Applicant’s proceeding contrary to this accepted wisdom, would effectively rebut any prima facie showing of obviousness established by the combined teachings of the cited references. 
However, based on Pettersson et al., Subaryono et al. and Onsoyen et al. references that one of ordinary skill in the art would expect that the alginate or alginate oligomers would have anticoagulant activities, effects or properties.  Also, it should be noted that the fact that it was known that sulfated forms of alginate have anticoagulation properties does not mean that based on Pettersson et al., Subaryono et al. and Onsoyen et al. references that one of ordinary skill in the art would not expect that the alginate or alginate oligomers would have anticoagulant activities, effects or properties, nor that Applicant’s claimed invention would not be obvious over said references. Also, it should be noted that especially based on the teachings of Pettersson et al., Subaryono et al. and Onsoyen et al., the Examiner does not consider the treatment of treat or inhibit blood coagulation as claimed as been unexpected or surprising. Also, it should be noted that the previous filed declaration or Applicant has not provided any data or evidence that show 
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, in view of Pettersson et al., Subaryono et al. and Onsoyen et al., to treat or inhibit blood coagulation such as in the treatment of stenosis or treatment aimed at restoring blood flow to ischaemic tissue, or arterial thrombosis or arthereosclerosis, comprising contacting a composition comprising blood plasma or a material with which said composition is, or may be, in contact, with Onsoyen et al.’s alginate oligomer of 2 to 75 monomer residues, wherein said monomer residues do not carry a sulphate group, because one of ordinary skill in the art would expect that alginate oligomers which Subaryono et al. disclose has anticoagulant activity and which also have the same monosaccharide residues as alginate polysaccharide would also be anticoagulant or possess anticoagulant properties.
The Applicant argues that the Patent Office acknowledged that Pettersson et al, Subarayono and Onsoyen do not disclose treating arterial thrombosis or venous thrombosis in a subject or treating a disease or condition associated with blood coagulation in a subject undergoing plasmapheresis. Campbell et al. and Cordoba et al. were cited for these teachings, respectively. However, neither of these references disclose anything that would fill the gap 
However, Campbell et al. disclose that compounds exhibiting anticoagulant activity in human find utility (i.e.; can be used) in a variety of clinical settings including treatment of myocardial infraction, pulmonary embolism, cerebrovascular disease and the like (see col. 1, lines 13-16).Furthermore, Campbell et al. disclose that anticoagulant agents also find utility in the treatment of venous thrombosis and thromoboembolic disease and arterial thrombosis (see col. 25, lines 42-49). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, in view of Pettersson et al., Subaryono et al., Onsoyen et al. and Campbell et al., to treat thrombosis such as arterial thrombosis or venous thrombosis in a subject, comprising administering to the subject an Onsoyen et al.’s alginate oligomer that do not carry a sulphate group, especially since Campbell et al. disclose that anticoagulant agents can be used to treat diseases such as venous thrombosis, arterial thrombosis and thromoboembolic disease in a human, and also because one of ordinary skill in the art would expect that alginate oligomers which Subaryono et al. disclose has anticoagulant activity and which also have the same monosaccharide residues as alginate polysaccharide would also be anticoagulant or possess anticoagulant properties.
Furthermore, Córdoba et al. disclose that anticoagulation has been considered essential during plasmapheresis (see abstract).  Furthermore, Córdoba et al. disclose that plasmapheresis is an extracorporeal blood purification therapy that has been frequently used in the past years (see page 301, left col., 1st paragraph). Consequently, as set forth in the above rejection, one having 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623